DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Cash on 08/19/2022.
The application has been amended as follows: Claims 1, 5, 11, 13, and 16 have been amended and claim 4 is cancelled.
	(currently amended) A method of generating a digital signature comprising:
receiving a message;
computing a particular solution in which a result of calculating the particular solution in a public key becomes a function-processed output value predetermined in the received message; [[and]]
generating digital signature information for the message using the computed particular solution,
wherein the public key is computed using a ring having a dimension (d) represented by a power of 2 and an integer multiplication of 3 or more; and
computing a first random matrix (S) in which the number of columns is smaller than the dimension by 1 and the number of rows is equal to the number of the dimension by sampling elements (
    PNG
    media_image1.png
    76
    38
    media_image1.png
    Greyscale
) linearly independent from each other in the ring;
computing a second random matrix (A) in which the number of columns is equal to the number of the dimension and the number of rows is 1; and
computing the public key based on the second random matrix (A).
4.	(cancelled)
5.	(original) The method of claim 1, wherein in the computing of the second random matrix, a d×d matrix (Mi) is computed by excluding an i-th row from a matrix
    PNG
    media_image2.png
    91
    575
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    73
    439
    media_image3.png
    Greyscale
 is determined as a determinant (ai), thereby computing 
    PNG
    media_image4.png
    63
    467
    media_image4.png
    Greyscale
 as the second random matrix.
11.	(currently amended) A method of verifying a message comprising:
receiving a message and digital signature information;
checking whether a result of calculating the digital signature information received in a public key becomes a function-processed output value predetermined in the message;
determining whether the received digital signature information has a value smaller than a predetermined parameter; [[and]]
verifying the received message based on the check result and the determination result,
wherein the public key is computed using a ring having a dimension (d) represented by a power of 2 and an integer multiplication of 3 or more; and
computing a first random matrix (S) in which the number of columns is smaller than the dimension by 1 and the number of rows is equal to the number of the dimension by sampling elements (
    PNG
    media_image1.png
    76
    38
    media_image1.png
    Greyscale
) linearly independent from each other in the ring;
computing a second random matrix (A) in which the number of columns is equal to the number of the dimension and the number of rows is 1; and
computing the public key based on the second random matrix (A).
13.	(currently amended) A calculation device comprising:
a memory storing at least one instruction; and
a processor performing the at least one instruction,
wherein the processor computes a particular solution in which a result of calculating the particular solution in a public key becomes a function-processed output value predetermined in a message, and generates digital signature information for the message using the computed particular solution, [[and]]
the public key is computed using a ring having a dimension (d) represented by a power of 2 and an integer multiplication of 3 or more, and
the processor computes a first random matrix (S) in which the number of columns is smaller than the dimension by 1 and the number of rows is equal to the number of the dimension by sampling elements (
    PNG
    media_image1.png
    76
    38
    media_image1.png
    Greyscale
) linearly independent from each other in the ring;
the processor computes a second random matrix (A) in which the number of columns is equal to the number of the dimension and the number of rows is 1; and
the processor computes the public key based on the second random matrix (A).
16.	(currently amended) A non-transitory computer-readable recording medium comprising a program performing a method of generating a digital signature, wherein the method comprising:
receiving a message;
computing a particular solution in which a result of calculating the particular solution in a public key becomes a function-processed output value predetermined in the received message; [[and]]
generating digital signature information for the message using the computed particular solution,
wherein the public key is computed using a ring having a dimension (d) represented by a power of 2 and an integer multiplication of 3 or more; and
computing a first random matrix (S) in which the number of columns is smaller than the dimension by 1 and the number of rows is equal to the number of the dimension by sampling elements ( ) linearly independent from each other in the ring;
computing a second random matrix (A) in which the number of columns is equal to the number of the dimension and the number of rows is 1; and
computing the public key based on the second random matrix (A).
Allowable Subject Matter
Claims 1-3 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims are the limitations of computing a first random matrix in which the number of columns is smaller than the dimension by 1 and the number of rows is equal to the number of the dimension by sampling elements linearly independent from each other in the ring; computing a second random matrix in which the number of columns is equal to the number of the dimension and the number of rows is 1; and computing the public key based on the second random matrix.
The prior art disclosed by Garcia Morchon teaches a first network node that is configured to receive as input a difficulty parameter, and a structure parameter, and to obtain a shared matrix, the shared matrix being shared with a second network node through a communication interface, entries in the shared matrix being selected modulo a first modulus, the shared matrix being a square matrix of dimension equal to the difficulty parameter divided by the structure parameter, the entries in the shared matrix being polynomials modulo a reduction polynomial of degree equal to the structure parameter, said cryptographic operation using the shared matrix.
The prior art fails to teach the unique limitations disclosed above and recited in the claims of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497